United States Court of Appeals
                      For the First Circuit


No. 08-1248

  IMS HEALTH INCORPORATED, VERISPAN, LLC, and SOURCE HEALTHCARE
ANALYTICS, INC., a subsidiary of WOLTERS KLUWER HEALTH, INC.,

                      Plaintiffs, Appellees,

                                 v.

   JANET T. MILLS, as Attorney General for the State of Maine,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on August 4, 2010, is amended
as follows:

     On page 19, line 6, "opted-in" is changed to "opted in".

     On page 21, line    14,   "Prescribers'   also"   is   changed   to
"Prescribers also".

     On page 25, line 13, insert "Me. Rev. Stat. Ann. tit. 22,"
before "§ 1711-E(1-A)(B)".

     On page 35, line 8, change "impact in" to "impact on".